DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 				Notice of Pre-AlA or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to because Figures 4A, 4B and 4C include written matter that should be in the 

specification and all written matter referred to in the figures and specification with REFERENCE 

NUMBERS. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the 

Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

being amended. The figure or figure number of an amended drawing should not be labeled as 

“amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

changes made to the brief description of the several views of the drawings for consistency. Additional 

replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

sheet submitted after the filing date of an application must be labeled in the top margin as either 

“Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

the examiner, the applicant will be notified and informed of any required corrective action in the next 

Office action. The objection to the drawings will not be held in abeyance.



Figures 2A,2B AND 3 are indicated in the “Brief Description of the Drawings” as being “available in the 

market” which appears to be that they are “PRIOR ART”. If they are “ PRIOR ART” as discussed they 

should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See 

MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the 

Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled


“Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the 

drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and 

informed of any required corrective action in the next Office action. The objection to the drawings will 

not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the 

invention specified in the claims. Therefore, the claim 1 claims the “apex elevated from a base surface of 

the pad” and where “ designs are elevated towards the base portion” as in claim 6 must be shown or the 

feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action 

to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

brief description of the several views of the drawings for consistency. Additional replacement sheets 

may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted 



or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

applicant will be notified and informed of any required corrective action in the next Office action. The 

objection to the drawings will not be held in abeyance.




				Specification

The use of the terms of VELCRO and LYCRA, which is a trade name or a mark used in commerce, has 

been noted in this application. It should be capitalized wherever it appears and be accompanied by the 

generic terminology of a hook and loop fastener and spandex, respectively.


Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, 

certification marks, and collective marks) are permissible in patent applications, the proprietary nature 

of the marks should be respected and every effort made to prevent their use in any manner which might 

adversely affect their validity as commercial marks.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject 

matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(0). Correction of the following is required: It is not 

clear as to where in the specification there is support for claim 1 wherein “ An apex elevated from a 

base surface of the pad” is found. The specification incudes superfluous narrative language discussing 

the applicants business steps with their demo manufacturer and it is difficult to find the steps of the 

creation of the invention and what is now claimed. Please indicate where in the specification there is 

support for the claimed language of claim 1 as discussed above.

As discussed above in regard to the Drawings, a figure that shows the same has not been found.



claimed in claim 6. It is not clear as to where this language is included in the specification or as to where 

it is located in the drawings as discussed above. The unclear term being “toward” since they appear to 

be elevated off of or from  the base. 

The disclosure is objected to because of the following informalities: The  “Related Application Information” needs to be updated to include that the Parent Application  has been abandoned.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

Claims 6 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as 

being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.

In regard to claim 6, it is not clear as to what applicant means as “elevated “towards” the base portion” 

as in claim 6 since it appears that the apex is elevated from or off of the base portion and not “towards”. 

So it is not clear as to what applicant intends to claim.

In claim 11, in lines 1 and 8, it is not clear as to what “a t least one body part” encompasses and as

to whether it is of a wearer or the device. If it is of a human wearer applicant needs to claim the method 

2without claiming non statutory subject matter of a human body. Applicant may consider recitations as 

“Configured to be worn over” .

Claim 14 contains the trademark/trade name VELCRO. 


Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular 

material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 

112 (pre-AlA), second paragraph. See Fx parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim 

scope is uncertain since the trademark or trade name cannot be used properly to identify any particular 

material or product. A trademark or trade name is used to identify a source of goods, and not the goods 

themselves. Thus, a trademark or trade name does not identify or describe the goods associated with 
the trademark or trade name. In the present case, the trademark/trade name is used to 

identify/describe hook and loop fasteners and, accordingly, the identification/description is indefinite.

However, the claims, as best understood, have been examined on their merits. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 

(or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 

supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the 

rejections under this section made in this Office action:

A person shall be entitled to a patent unless —

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application

for patent published or deemed published under section 122(b), in which the patent or application, as

the case may be, names another inventor and was effectively filed before the effective filing date of

the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Cheung (US 10485271).

 In regard to claim 1, Cheung discloses an undergarment pad 300 in figures 7-11, with an outer portion 

310 having a convex shape as in figures 9 and 10 and Abstract and col. 5, lines 1-12; a corresponding 



portion at least one curved edge and an apex elevated from a base surface of the pad as in figure 7 at 

the area within the engraved area of 305 and in figure 8 at the area within 303. In regard to claim 2, 

Cheung discloses the undergarment pad that is substantially triangular at 6E figure and that has rounded 

vertices in 6E as broadly claimed. In regard to claim 4 the inner portion of Cheung has one or more 

designs as in figure 6E . 7 and 8.


In regard to claim 5 the designs of Cheung consist of circles and portions thereof as claimed as in figure 

6E.

 In regard to claim 6 the designs of Cheung are elevated as claimed as in figures 6E, 9 and 10. In 

regard to claim 7 Cheung discloses the designs within the claimed range of mm elevations as in Cheung 

claim 10. In regard to claim 8 Cheung discloses the intermediate layer 330, coupled between the outer 

portion 310 and the inert portion 330. See Cheung Abstract, figures 9 and 10 and col. 5, lines 1-12.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 

(or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 

supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set 

forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is

not identically disclosed as set forth in section 102, if the differences between the claimed invention

and the prior art are such that the claimed invention as a whole would have been obvious before the

effective filing date of the claimed invention to a person having ordinary skill in the art to which the

claimed invention pertains. Patentability shall not be negated by the manner in which the invention

was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are 

applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized 

as follows:

1. Determining the scope and contents of the prior art.

Application/Control Number: 16/192,943 Page 8 Art Unit: 3732

2. Ascertaining the differences between the prior art and the claims at issue.

3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Kirkwood (US 6443805). 


In regard to claim 11 Cheung discloses the provision of the pad as claimed and as discussed above in 

regard to claim 1. However, Cheung does not specifically disclose the insertion of the pad within layers 

of a garment to hold the pad within the garment as claimed. Kirkwood discloses the method of providing 

the pad with a convex outer shape and concave inner shape in figures 9A and 9B . The Cheung pad 

incudes the elevated apex area elevated from the base portion. The pad of Kirkwood 17 is inserted with 

in the garment of Kirkwood within a pocket. Accordingly it would have been obvious to one having 

ordinary skill in the art to use the Cheung pad within the Kirkwood garment as desired in order to 

enhance the breasts of the wearer as desired. (See Kirkwood, figures 9A, 9B, 8, 10-12 and col. 4, line 50- 

col. 7, line 19). In regard to claim 12 the pad 17 of Kirkwood is within the space of the inner and outer 

layers of the clothing as claimed and as seen in figures 8-12. In regard to claim 15, the Cheung pad 

includes the designs as claimed as discussed above. In regard to claims 16-20 Cheung discloses the 

designs as claimed, the layers as claimed and the design height as claimed all as discussed above in 

regard to claims 1-10. Accordingly it would have been obvious to one having ordinary skill in the art to 

use the Cheung pad within the Kirkwood garment as desired in order to enhance the breasts of the 

wearer as desired.

 (See Kirkwood, figures 9A, 9B, 8, 10-12 and col. 4, line 50- col. 7, line 19).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of 

Kirkwood as applied to claim 11 above, and further in view of Linkon (US 8840442).

In regard to claims 13 and 14 Cheung and Kirkwood disclose the pads and garment as claimed as in claim 

11 above as discussed above. Whoever, they do not disclose the pads being attached to the bra by 

fasteners as claimed. Linkon discloses the pads 21,23 attached to the bra pocket /cup 37 with hook and 

loop fasteners 39 as in the figures and in col. 8, line 38-55 so that the pads stay in the correct portion 

within the brassiere as desired. Accordingly it would have been obvious to one having ordinary skill in 

the art to modify the brassiere of Cheung and Kirkwood to attach the pads to the garments with 

fasteners as claimed as seen in Linkon to secure the pads to the garment in the correct position so they 

will not move about in wear.

Conclusion


Applicant has filed this Continuation in Part Application without providing any new claims and have 

included the claims as originally filed in the parent application. Therefore, the same rejection as outlined 

in the parent application is included herein and still stands. 


Any inquiry concerning this communication or earlier communications from the examiner should be 

directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be 

reached on MON.-THURS..



supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 

USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa 

Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this 

application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application 

Information Retrieval (PAIR) system. Status information for published applications may be obtained 

from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

through Private PAIR only. For more information about the PAIR system, see http://pair- 

direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 

CANADA) or 571-272-1000.

/GLORIA M HALE/Primary Examiner, Art Unit 3732